Exhibit 10.2

 

IHOP CORP.

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
November 29, 2007, by and among IHOP Corp., a Delaware corporation (the
“Company”), and the persons identified on Schedule A hereto (each, an “Investor”
and, collectively, the “Investors”).

 

WHEREAS the Investors are a party to that Stock Purchase Agreement, dated as of
July 15, 2007, among the Investors and the Company (the “Purchase Agreement”),
pursuant to which, on the date hereof, the Investors purchased from the Company,
for a cash purchase price of $35,000,000, 35,000 shares of Series B Convertible
Preferred Stock, par value $1.00 per share, of the Company (the “Convertible
Preferred Stock”), which Convertible Preferred Stock is convertible into shares
of common stock, par value $.01 per share, of the Company (the “Common Stock”);
and

 

WHEREAS, the Investor and the Company desire to enter into this Agreement to set
forth certain registration rights of Investor with respect to such shares of
Convertible Preferred Stock and the Common Stock into which such shares of
Convertible Preferred Stock may be converted in accordance with the terms
thereof.

 

NOW THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth herein, the parties mutually
agree as follows:

 

Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

“Affiliate” of any Person shall mean any other Person who either directly or
indirectly is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” when used with respect
to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or Friday
that is not a day on which banking institutions in The City of New York are
authorized by law, regulation or executive order to close.

 

“Common Stock” shall mean the common stock, par value $.01 per share, of the
Company.

 

“Company Registration” has the meaning set forth in Section 2.2 hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any similar successor federal statute), and the rules and regulations
thereunder, as the same are in effect from time to time.

 

“Holder” shall mean the Investors and each Permitted Transferee of any Investor.
For purposes of this Agreement, the Company may deem the registered holder of a
Registrable Security as the Holder thereof.

 

“Material Development Condition” shall have the meaning set forth in
Section 2.4(b) hereof.

 

--------------------------------------------------------------------------------


 

“Person” shall mean an individual, partnership, corporation, limited liability
company, joint venture, trust or unincorporated organization, a government or
agency or political subdivision thereof or any other entity.

 

“Permitted Transferee” shall mean a transferee of Registrable Securities.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by a prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Registrable Securities” shall mean the shares of Common Stock issuable upon
conversion of the shares of Convertible Preferred Stock, in accordance with its
terms, held by the Investors as of the date hereof and any other securities
issued or issuable with respect to such shares of Common Stock as a result of or
in connection with any stock dividend, stock split or reverse stock split,
combination, reclassification, merger, consolidation or similar transaction in
respect of such shares of Common Stock (“Successor Securities”); provided, that
any shares of Common Stock and any Successor Securities held by the Investors or
any other Holder shall cease to be Registrable Securities upon the earliest of
the following:  (i) a registration statement registering such shares of Common
Stock or Successor Securities, as the case may be, under the Securities Act has
been declared or becomes effective and such shares of Common Stock or Successor
Securities, as the case may be, have been sold or otherwise transferred by the
Holder or owner thereof pursuant to such effective registration statement;
(ii) such shares of Common Stock or Successor Securities, as the case may be,
are sold or otherwise transferred to the public pursuant to Rule 144; or (iii)
all such shares of Common Stock or Successor Securities, as the case may be,
held by such Holder may be sold in a single transaction without registration in
compliance with Rule 144(k) under the Securities Act.

 

“Registration Expenses” shall have the meaning set forth in Section 2.5 hereof.

 

“Registration Statement” shall mean any registration statement which covers any
of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus included therein, all amendments and supplements to
such Registration Statement, including post-effective amendments, all exhibits
and all material incorporated by reference in such Registration Statement.

 

“Requesting Securityholder Registration” has the meaning set forth in Section
2.2 hereof.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

 

 “SEC” shall mean the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act or the Exchange Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
similar successor federal statute), and the rules and regulations thereunder, as
the same are in effect from time to time.

 

“Underwritten Offering” shall mean a registered offering in which shares of
Common Stock are sold to an underwriter for reoffering to the public.

 

2

--------------------------------------------------------------------------------


 

Section 1.              Registration Rights.

 

1.1          Demand Registrations.

 

(a)           Demand. Upon the written request of Holders owning at least
one-third of the Registrable Securities that the Company effect an offering of
Registrable Securities on a Registration Statement under the Securities Act and
specifying the aggregate number of Registrable Securities to be registered and
the intended method of disposition thereof, the Company shall, subject to
Section 2.4(b) hereof, use its commercially reasonable efforts to effect the
registration under the Securities Act of the Registrable Securities which the
Company has been so requested to register by the Investor as soon as
practicable; provided, however, that the Company shall not be obligated to
effect, or to take any action to effect, any such registration pursuant to this
Section 2.1(a):

 

(i)            unless the Registrable Securities requested to be included
therein constitute at least 50% of the shares of Common Stock into which the
Convertible Preferred Stock is convertible on the date of this Agreement;

 

(ii)           after the Company has effected one (1) such registration; or

 

(iii)         during the period commencing with the date thirty (30) days prior
to the Company’s good faith estimate of the date of filing of, and ending on a
date ninety (90) days after the effective date of, a Company Registration,
provided that the Company is actively employing in good faith all reasonable
efforts to cause such registration statement to become effective; provided,
that, if the Company abandons such Company Registration, the Company shall
promptly notify the Holders requesting a registration pursuant to this Section
2.1(a).

 

The Holders requesting a registration pursuant to this Section 2.1(a) may, at
any time prior to the effective date of the Registration Statement relating to a
registration requested pursuant to this Section 2.1(a), revoke such request by
providing a written notice to the Company revoking such request and, if
applicable, request withdrawal of any Registration Statement filed with the SEC,
and the Company shall use its commercially reasonable efforts to so withdraw
such Registration Statement. A registration requested pursuant to this Section
2.1(a) shall not be deemed to have been effected unless a Registration Statement
with respect thereto has become effective and the Registrable Securities
registered thereunder for sale are sold thereunder or are not so sold solely by
reason of an act or omission by the Investor; provided, however, that if such
registration does not become effective after the Company has filed it solely by
reason of the Investor’s revocation of its registration request or refusal to
proceed (other than a refusal to proceed based upon the advice of counsel
relating to a matter with respect to the Company), then such registration shall
be deemed to have been effected unless the Investor shall have elected to pay
all Registration Expenses and any out-of-pocket expenses of any party required
to be borne by the Company pursuant hereto.

 

(b)           Effectiveness of Registration Statement. Subject to Section
2.4(b), the Company agrees to use its commercially reasonable efforts to (i)
cause the Registration Statement relating to any demand registration pursuant to
this Section 2.1 to become effective as promptly as practicable following a
request for registration under Section 2.1(a), and (ii) thereafter keep such
Registration Statement effective continuously for the period specified in the
next succeeding paragraph.

 

Except as provided in the last paragraph of Section 2.1(a) above, a demand
registration requested pursuant to this Section 2.1 will not be deemed to have
been effected:

 

3

--------------------------------------------------------------------------------


 

(i)            unless the Registration Statement relating thereto has become
effective under the Securities Act and remained continuously effective (except
as otherwise permitted under this Agreement) for a period ending on the earlier
of (x) the date which is ninety (90) days after the effective date of such
Registration Statement (subject to extension as provided in Sections 2.3(b) and
2.4(b)) and (y) the date on which all Registrable Securities covered by such
Registration Statement have been sold and the distribution contemplated thereby
has been completed;

 

(ii)           if, after it has become effective, such registration is
interfered with for any reason by any stop order, injunction or other order or
requirement of the SEC or any other governmental authority, or as a result of
the initiation of any proceeding for such a stop order by the SEC through no
fault of the Holders, and the result of such interference is to prevent the
Holders from disposing of such Registrable Securities proposed to be sold in
accordance with the intended methods of disposition, or

 

(iii)         if the conditions to closing specified in the purchase agreement
or underwriting agreement entered into in connection with any Underwritten
Offering shall not be satisfied or waived with the consent of the participating
Holders, other than as a result of any breach by any Holder or any underwriter
of its obligations thereunder or hereunder.

 

(c)           Inclusion of Other Securities; Cutback. The Company, and any other
holder of the Company’s securities who has registration rights, may include its
securities in any demand registration effected pursuant to this Section 2.1 on a
basis no less favorable to the Holders than that of any other holder of the
Common Stock of the Company who has registration rights; provided, however, that
if the managing underwriter of a proposed Underwritten Offering contemplated
thereby advises the Holders in writing that the total amount or kind of
securities to be included in such proposed public offering exceeds the number or
is not of a type that can be sold in such offering within a price range
acceptable to the Holders, then the amount or kind of securities offered for the
account of the following groups of holders shall be reduced pro rata among
members of such group in accordance with such managing underwriter’s
recommendation in the following order of priority (with the securities to be
reduced first listed first): (i) securities other than Registrable Securities;
(ii) securities offered by the Company; and (iii) Registrable Securities; and
provided, further, that no Registrable Securities shall be reduced until all
securities other than Registrable Securities and securities offered by the
Company are entirely excluded from the underwriting.

 

1.2          Piggyback Registration.

 

If the Company at any time proposes to file a registration statement with
respect to any of its equity securities, whether for its own account (other than
a registration statement on Form S-4 or S-8 (or any successor or substantially
similar form), or in connection with (A) an employee stock option, stock
purchase or compensation plan or securities issued or issuable pursuant to any
such plan, or (B) a dividend reinvestment plan) (any of the foregoing, a
“Company Registration”), or for the account of a holder of securities of the
Company pursuant to demand registration rights granted by the Company (a
“Requesting Securityholder” and, such registration, a “Requesting Securityholder
Registration”), then the Company shall in each case give written notice of such
proposed filing to all Holders of Registrable Securities at least twenty (20)
days before the anticipated filing date of any such registration statement by
the Company, and such notice shall offer to all Holders the opportunity to have
any or all of the Registrable Securities held by such Holders included in such
registration statement.

 

Each Holder of Registrable Securities desiring to have its Registrable
Securities registered under this Section 2.2 shall so advise the Company in
writing within ten (10) days after the date of receipt of such notice (which
request shall set forth the amount of Registrable Securities for which

 

4

--------------------------------------------------------------------------------


 

registration is requested), and the Company shall include in such Registration
Statement all such Registrable Securities so requested to be included therein.
If the Registration Statement relates to an Underwritten Offering, such
Registrable Securities shall be included in the underwriting on the same terms
and conditions as the securities otherwise being sold through the underwriter,
as provided herein. Any Holder shall have the right to withdraw a request to
include its Registrable Securities in any public offering pursuant to this
Section 2.2 by giving written notice to the Company of its election to withdraw
such request at least ten (10) Business Days prior to the effective date of such
Registration Statement. Notwithstanding the foregoing, if the managing
underwriter of any such proposed public offering advises the Company in writing
that the total amount or kind of securities which the Holders of Registrable
Securities, the Company and any other persons or entities intended to be
included in such proposed public offering is sufficiently large or of a type
which such managing underwriter believes would adversely affect the success of
such proposed public offering, then the amount or kind of securities offered for
the account of the following groups of holders shall be reduced pro rata among
members of such group in accordance with such managing underwriter’s
recommendation in the following order of priority: (i) if a registration under
this Section 2.2 is a Company Registration, then the order of priority shall be
(with the securities to be reduced first listed first) (A) subject to the
provisions of Section 2.8 hereof, Registrable Securities and securities other
than Registrable Securities, on a pro rata basis, and (B) securities offered by
the Company; (ii) if a registration under this Section 2.2 is a Requesting
Securityholder Registration (and the Requesting Securityholder is not a Holder),
then the order of priority shall be (with the securities to be reduced first
listed first) (A) Registrable Securities (other than securities of the
Requesting Securityholder), (B) securities offered by the Company and (C)
securities of the Requesting Securityholder; and (iii) if a registration under
this Section 2.2 is a Requesting Securityholder Registration made pursuant to
Section 2.1 hereof, then the order of priority shall be as set forth in Section
2.1(c). Anything to the contrary in this Agreement notwithstanding, the Company
may withdraw or postpone a Registration Statement referred to in this Section
2.2 at any time before it becomes effective or withdraw, postpone or terminate
the offering after it becomes effective, without obligation to any Holder of
Registrable Securities, unless such registration statement was filed pursuant to
Section 2.1 hereof.

 

1.3          Registration Procedures.

 

(a)           General. In connection with the Company’s registration
obligations, pursuant to Section 2.1 and 2.2 hereof, at its expense, except as
provided in Section 2.6, the Company will, as expeditiously as possible:

 

(i)            prepare and file with the SEC a Registration Statement with
respect to such Registrable Securities as described in Sections 2.1 and 2.2 on a
form permitted by Section 2.1 or 2.2 and available for the sale of the
Registrable Securities by the Holders thereof in accordance with the intended
method or methods of distribution thereof or such amendments and post-effective
amendments to an existing Registration Statement as may be necessary to keep
such Registration Statement effective for the time periods set forth in Section
2.1(b) (if applicable); provided that no Registration Statement shall be
required to remain in effect after all Registrable Securities covered by such
Registration Statement have been sold and distributed as contemplated by such
Registration Statement;

 

(ii)           take such reasonable action as may be necessary so that:  (1) any
Registration Statement and any amendment thereto and any Prospectus forming part
thereof and any amendment or supplement thereto (and each report or other
document incorporated therein by reference) complies in all material respects
with the Securities Act and the Exchange Act and the respective rules and
regulations thereunder, (2) any Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and (3) any Prospectus forming
part of any Registration Statement, and any amendment or supplement to such
Prospectus, does

 

5

--------------------------------------------------------------------------------


 

not, as of such date, include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

(iii)         notify the selling Holders of Registrable Securities and the
managing underwriters, if any, promptly and, if requested by the Holders,
confirm such notice in writing (1) when a new Registration Statement, Prospectus
or any Prospectus supplement or post-effective amendment has been filed, and,
with respect to any new Registration Statement or post-effective amendment, when
it has become effective, (2) of any request by the SEC for amendments or
supplements to any Registration Statement or Prospectus or for additional
information, (3) of the issuance by the SEC of any comments with respect to any
filing and of the Company’s responses thereto, (4) of any stop order suspending
the effectiveness of any Registration Statement or the initiation of any
proceedings for that purpose, (5) of any suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (6) of the happening of any
event which makes any statement of a material fact made in any Registration
Statement, Prospectus or any document incorporated therein by reference untrue
or which requires the making of any changes in any Registration Statement,
Prospectus or any document incorporated therein by reference in order to make
the statements therein (in the case of any Prospectus, in the light of the
circumstances under which they were made) not misleading (which notice shall be
accompanied by an instruction to suspend the use of the Prospectus relating to
such Registrable Securities until the requisite changes have been made);

 

(iv)          furnish to each selling Holder of Registrable Securities prior to
the filing thereof with the SEC, a copy of any Registration Statement, and each
amendment thereof and each amendment or supplement, if any, to the Prospectus
included therein and afford such Holder, the managing underwriter and their
respective counsel a reasonable opportunity within a reasonable period to review
and comment on copies of all such documents (including a reasonable opportunity
to review copies of any documents to be incorporated by reference therein and
all exhibits thereto) proposed to be filed;

 

(v)            furnish to each selling Holder of Registrable Securities, without
charge, as many conformed copies as may reasonably be requested, of the then
effective Registration Statement and any post-effective amendments thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);

 

(vi)          deliver to each selling Holder of Registrable Securities, without
charge, as many copies of the then effective Prospectus (including each
prospectus subject to completion) and any amendments or supplements thereto as
such Persons may reasonably request in order to permit the offering and sale of
the shares of such Registrable Securities to be offered and sold, and the
Company consents (except during a suspension period permitted by this Agreement)
to the use of the Prospectus or any amendment or supplement thereto by the
selling Holder in connection with the offering and sale of the Registrable
Securities covered by the Prospectus or any amendment or supplement thereto in
accordance with the terms hereof;

 

(vii)         use its reasonable best efforts to prevent the issuance, and if
issued to obtain the withdrawal, of any order suspending the effectiveness of
the Registration Statement relating to such Registrable Securities;

 

(viii)        prior to the offering of Registrable Securities pursuant to any
Registration Statement, use commercially reasonable efforts to register or
qualify or cooperate with the selling Holders of Registrable Securities and
their respective counsel in connection with the registration or qualification of
such Registrable Securities for offer and sale under the securities or blue sky
laws of

 

6

--------------------------------------------------------------------------------


 

such jurisdictions as any selling Holder of Registrable Securities or
underwriter reasonably requests in writing and to keep such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and to do all other acts
or things reasonably necessary or advisable to enable the disposition in such
distributions of the securities covered by the applicable Registration
Statement; provided, however, that the Company will not be required to (1)
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify, but for this paragraph (viii), (2) subject itself to
general taxation in any such jurisdiction or (3) file a general consent to
service of process in any such jurisdiction;

 

(ix)          cooperate with the selling Holders of Registrable Securities to
facilitate the timely preparation and delivery to the selling Holders or the
managing underwriters, at the Company’s expense, of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends; and
enable such Registrable Securities to be in such denominations and registered in
such names as the selling Holders or managing underwriters, if any, may request
at least two Business Days prior to any sale of Registrable Securities to any
underwriters and instruct the transfer agent and registrar of the Registrable
Securities to release any stop transfer orders with respect to the Registrable
Securities;

 

(x)           cause all Registrable Securities covered by the Registration
Statement to be listed on each securities exchange (or quotation system operated
by a national securities association) on which identical securities issued by
the Company are then listed on or prior to the effective date of any
Registration Statement and enter into customary agreements including, if
necessary, a listing application and indemnification agreement in customary
form;

 

(xi)          provide the Holders, the transfer agent and registrar a CUSIP
number for the Registrable Securities no later than the effective date of such
Registration Statement;

 

(xii)         use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC relating to such registration and
the distribution of the securities being offered and make generally available to
its securities holders, as soon as reasonably practicable, earnings statements
satisfying the provisions of Section 11(a) of the Securities Act;

 

(xiii)       cooperate and assist in any filings required to be made with the
National Association of Securities Dealers, Inc.;

 

(xiv)        if requested, include or incorporate in a Prospectus supplement or
post-effective amendment to a Registration Statement, such information as the
managing underwriters administering an Underwritten Offering of the Registrable
Securities registered thereunder reasonably request to be included therein and
to which the Company does not reasonably object and make all required filings of
such Prospectus supplement or post-effective amendment as soon as reasonably
practicable after they are notified of the matters to be included or
incorporated in such Prospectus supplement or post-effective amendment;

 

(xv)          upon the occurrence of any event contemplated by clauses (4), (5)
or (6) of Section 2.3(a)(iii) above, as soon as reasonably practicable prepare a
post-effective amendment to any Registration Statement or an amendment or
supplement to the related Prospectus or file any other required document so
that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the Prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

7

--------------------------------------------------------------------------------


 

(xvi)        subject to the proviso in paragraph (viii) above, cause the
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof to consummate the disposition
of such Registrable Securities (other than as may be required by the
governmental agencies or authorities of any foreign jurisdiction and other than
as may be required by a law applicable to a selling Holder by reason of its own
activities or business other than the sale of Registrable Securities);

 

(xvii)       if such offering is an Underwritten Offering, enter into an
underwriting agreement with an investment banking firm selected in accordance
with Section 2.3(c) of this Agreement containing representations, warranties,
indemnities and agreements then customarily included by an issuer in
underwriting agreements with respect to secondary underwritten distributions and
take all such other actions as are reasonably requested by the managing
underwriters for such underwritten offering in order to facilitate the
registration or the disposition of such Registrable Securities, including
delivery of customary accountants comfort letters and legal opinions;

 

(xviii)      if such offering is an Underwritten Offering, (a) make reasonably
available for inspection by each selling Holder of Registrable Securities and
any managing or lead underwriter in such Underwritten Offering, and any
attorney, accountant or other agent retained by such selling Holder or any such
underwriter, all relevant financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries as shall be
reasonably necessary to enable them to conduct a “reasonable” investigation for
purposes of Section 11(a) of the Securities Act; (b) cause the Company’s
officers, directors and employees to make reasonably available for inspection
all relevant information reasonably requested by the selling Holder or any such
underwriter, attorney, accountant or agent in connection with any such
Registration Statement, in each case, as is customary for similar due diligence
examinations; provided that any information that is designated by the Company as
confidential at the time of delivery of such information shall be kept
confidential by the selling Holder, such underwriter, or any such, attorney,
accountant or agent, unless such disclosure is required by law, or such
information becomes available to the public generally or through a third party
without an accompanying obligation of confidentiality; and (c) deliver such
documents and certificates as may be reasonably requested by the selling Holder
and the managing underwriters, if any, including customary opinions of counsel
and “cold comfort” letters as may be reasonably required pursuant to the
underwriting agreement relating thereto;

 

(xix)        in connection with an Underwritten Offering requested pursuant to
Section 2.1, the Company will participate, to the extent reasonably requested by
the managing underwriter for the offering or the Holders participating therein,
in customary efforts to sell the securities under the offering, including,
without limitation, participating in “road shows” or other investor meetings,
and the Company shall secure the reasonable participation of its senior
management for such purposes; and

 

(xx)         use its commercially reasonable efforts to take all other
reasonable steps necessary to effect the registration, offering and sale of the
Registrable Securities covered by the Registration Statement contemplated
hereby.

 

The Company may require each seller of Registrable Securities, prior to
inclusion of its Registrable Securities in a Registration Statement as to which
any registration is being effected, to furnish to the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request and as shall be required in connection with
any registration referred to herein. No Holder may include Registrable
Securities in any Registration Statement pursuant to this Agreement unless and
until such Holder has furnished to the Company such

 

8

--------------------------------------------------------------------------------


 

information. Each Holder further agrees to furnish as soon as reasonably
practicable to the Company all information required to be disclosed in order to
make information previously furnished to the Company by such Holder not
materially misleading.

 

(b)           Each Holder of Registrable Securities agrees that, upon receipt of
any written notice from the Company of the happening of any event of the kind
described in clause (4), (5) or (6) of Section 2.3(a)(iii) or in Section 2.4(b),
such Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the then current Prospectus until (1) such Holder is advised in
writing by the Company that a new Registration Statement covering the offer of
Registrable Securities has become effective under the Securities Act or (2) such
Holder receives copies of a supplemented or amended Prospectus contemplated by
this Section 2.3(b), or until such Holder is advised in writing by the Company
that the use of the Prospectus may be resumed. If the Company shall have given
any such notice during a period when a demand registration is in effect, the
Company shall extend the period described in Section 2.1(b)(i) (as applicable)
by the number of days during which any such disposition of Registrable
Securities is discontinued pursuant to this paragraph, if so directed by the
Company, on the happening of such event, the Holder will deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies then in
such Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

 

(c)           Selection of Underwriters. With respect to any Underwritten
Offering, the Company shall be entitled to select the managing underwriter;
provided, that if the Underwritten Offering is undertaken pursuant to Section
2.1 hereof, such managing underwriter shall be selected by the Holders of a
majority of the Registrable Securities included in such registration, subject to
approval of the Company, which approval shall not be unreasonably withheld.

 

1.4          Other Agreements.

 

(a)           “Market Stand-Off” Election. In the case of any Underwritten
Offering, upon the request of the managing underwriter, each Holder agrees not
to effect any public sale or distribution of Registrable Securities, except as
part of such underwritten registration pursuant to the terms hereof, during the
period beginning fifteen (15) days prior to the closing date of such
underwritten offering and during the period ending ninety (90) days after such
closing date (or such longer period, not to exceed 180 days, as may be
reasonably requested by the Company or by the managing underwriter or
underwriters).

 

(b)           Material Development Condition. With respect to any Registration
Statement filed or to be filed pursuant to Section 2.1, if the Company
determines, in its good faith judgment, that (i) it would (because of the
existence of, or in anticipation of, a material acquisition or corporate
reorganization or other transaction, financing activity, stock repurchase or
development involving the Company or any subsidiary, or the unavailability of
any required financial statements, or any other event or condition of similar
significance to the Company or any subsidiary) be seriously detrimental to the
Company or any subsidiary or its stockholders for such a Registration Statement
to become effective or to be maintained effective or for sales of Registrable
Securities to continue pursuant to the Registration Statement, or (ii) the
filing or maintaining effectiveness of a Registration Statement would require
disclosure of material information that the Company has a valid business purpose
of retaining as confidential (each, a “Material Development Condition”), the
Company shall, notwithstanding any other provisions of this Agreement, be
entitled, upon the giving of a written notice (a “Delay Notice”) to such effect,
signed by the Chief Executive Officer, President or any Vice President of the
Company, to any Holder of Registrable Securities included or to be included in
such Registration Statement, (A) to cause sales of Registrable Securities by
such Holder pursuant to such Registration Statement to cease, (B) to delay
actions to bring about the effectiveness of such Registration Statement and
sales thereunder or, upon the written advice of counsel, cause such Registration
Statement to be withdrawn and the effectiveness of such Registration

 

9

--------------------------------------------------------------------------------


 

Statement terminated, or (C) in the event no such Registration Statement has yet
been filed, to delay filing any such Registration Statement, until, in the good
faith judgment of the Company, such Material Development Condition no longer
exists (notice of which the Company shall promptly deliver to any Holder of
Registrable Securities with respect to which any such Registration Statement has
been filed).

 

Notwithstanding the foregoing provisions of this paragraph (b):

 

(1)           the Company shall not be entitled to cause sales of Registrable
Securities to cease or to delay any registration of Registrable Securities
required pursuant to Section 2.1 by reason of any existing or anticipated
Material Development Condition for a period of more than sixty (60) consecutive
days; provided, that the Company shall not be entitled to exercise any such
right more than two times in any calendar year or less than 30 days from the
prior such suspension period; and provided further, that such exercise shall not
prevent the Holders from being entitled to at least 240 days of effective
registration per calendar year;

 

(2)           in the event a Registration Statement is filed and subsequently
withdrawn by reason of any existing or anticipated Material Development
Condition as hereinbefore provided, the Company shall cause a new Registration
Statement covering the Registrable Securities to be filed with the SEC as soon
as reasonably practicable after the occurrence of the earlier of  (i) the
expiration of such Material Development Condition and (ii) the expiration of the
period set forth in clause (1) above, and the registration period for such new
registration statement shall be the number of days that remained in the required
registration period with respect to the withdrawn Registration Statement at the
time it was withdrawn; and

 

(3)           in the event the Company elects not to withdraw or terminate the
effectiveness of any such Registration Statement but to cause a Holder or
Holders to refrain from selling Registrable Securities pursuant to such
Registration Statement for any period during the required registration period,
such required registration period with respect to such Holders shall be extended
by the number of days during such required registration period that such Holders
are required to refrain from selling Registrable Securities.

 

1.5          Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement, including without limitation
all registration and filing fees, listing fees, fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications or registrations (or the
obtaining of exemptions therefrom) of the Registrable Securities), fees of the
National Association of Securities Dealers, transfer and registration fees of
transfer agents and registrars, printing expenses (including expenses of
printing Prospectuses), messenger and delivery expenses, internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), fees and disbursements of its
counsel and its independent certified public accountants (including expenses of
any special audit or accounting review), securities acts liability insurance (if
the Company elects to obtain such insurance), fees and expenses of any special
experts retained by the Company in connection with any registration hereunder,
reasonable fees and expenses, not to exceed $50,000 per registration hereunder,
of one counsel for the Holders (and any necessary local counsel), and fees and
expenses of other Persons retained by the Company (all such expenses being
referred to as “Registration Expenses”), shall be borne by the Company;
provided, that Registration Expenses shall not include out-of-pocket expenses
incurred by the Holders (except as specifically provided above in this Section
2.5) and underwriting discounts, commissions or fees attributable to the sale of
the Registrable Securities, which shall be paid by the Holders pro rata on the
basis of the number of shares of Common Stock registered on their behalf.

 

10

--------------------------------------------------------------------------------


 

1.6          Indemnification.

 

(a)           Indemnification by the Company. The Company agrees to indemnify
and hold harmless, to the full extent permitted by law, but without duplication,
each Holder of Registrable Securities included in a Registration Statement, its
officers, directors, employees, partners, principals, equityholders, managed or
advised accounts, advisors and agents, and each Person who controls such Holder
(within the meaning of the Securities Act) and, unless indemnification of such
Persons is otherwise provided for in the applicable underwriting agreement, each
underwriter, its partners, members, directors and officers and each person, if
any, who controls such Underwriter (within the meaning of the Securities Act)
(individually, an “Indemnified Person”), against all losses, claims, damages,
liabilities and expenses (including reasonable costs of investigation and
reasonable legal fees and expenses and including expenses incurred and amounts
paid in settlement of any litigation, commenced or threatened) arising out of or
based upon any untrue statement (or alleged untrue statement) of a material fact
in, or any omission (or alleged omission) of a material fact required to be
stated in, such Registration Statement or Prospectus or necessary to make the
statements therein (in the case of a Prospectus in light of the circumstances
under which they were made) not misleading, as such expenses are incurred,
except insofar as the same are caused by or contained in any information
furnished in writing to the Company by any Indemnified Person expressly for use
therein.

 

(b)           Indemnification by Holders of Registrable Securities. In
connection with any Registration Statement in which a Holder of Registrable
Securities is participating, each such Holder will furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such Registration Statement or Prospectus and agrees
to indemnify and hold harmless, to the full extent permitted by law, severally
but not jointly with any other Holder, but without duplication, the Company, its
officers, directors, shareholders, employees, advisors and agents, and each
Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation and reasonable legal fees and expenses and
including expenses incurred and amounts paid in settlement of any litigation,
commenced or threatened) arising out of or based upon any untrue statement (or
alleged untrue statement) of material fact in, or any omission (or alleged
omission) of a material fact required to be stated in, the Registration
Statement or Prospectus or necessary to make the statements therein (in the case
of a Prospectus in light of the circumstances under which they were made) not
misleading, as such expenses are incurred, to the extent, but only to the
extent, that such untrue statement or omission is contained in any information
or affidavit so furnished in writing by such Holder to the Company specifically
for inclusion therein. In no event shall any participating Holder be liable for
any amount in excess of the proceeds (net of payment of all expenses (excluding
underwriting discounts and commissions paid or payable by such Holder)) received
by such Holder from the Registrable Securities offered and sold by such Holder
pursuant to such Registration Statement.

 

(c)           Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel of such
indemnifying party’s choice; provided, however, that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such indemnified Person unless (A) the
indemnifying party shall have agreed in writing to pay them, (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to the indemnified party in a timely
manner or (C) the named parties to an action, claim or proceeding (including any
impleaded parties) include any indemnified party and the indemnifying party or
any of its Affiliates and in the reasonable judgment of any such Person, based
upon advice of its counsel, (1) a conflict of interest may exist between such
person and the indemnifying party with respect to such claims (in which case, if

 

11

--------------------------------------------------------------------------------


 

the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such person) or (2) there may be one or more legal defenses
available to it which are different from or in addition to those available to
the indemnifying party; provided, that such counsel only be hired to the extent
necessary for such defense or defenses; and provided, further, that the
indemnifying party shall be responsible to pay the fees and expenses of only one
law firm plus one local counsel in each necessary jurisdiction pursuant to these
clauses (A), (B) and (C). The indemnifying party will not be subject to any
liability for any settlement made without its written consent (which consent
shall not be unreasonably withheld). No indemnified party will be required to
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation. An indemnifying party who is not entitled to, or elects not
to, assume the defense of the claim will not be obligated to pay the fees and
expenses of more than one counsel (plus one local counsel if required in a
specific instance) for all parties indemnified by such indemnifying party with
respect to such claim. The failure by an indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Section 2.6, except to the extent the failure to give such notice is
materially prejudicial to the indemnifying party’s ability to defend such
action.

 

(d)           Contribution. If for any reason the indemnification provided for
in Section 2.6(a) or Section 2.6(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 2.6(a) and Section
2.6(b), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and the indemnified party, as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement or the
omission or alleged omission relates to information supplied by the indemnifying
party or parties on the one hand or the indemnified party on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentations. The amount paid or payable by a
party as a result of any losses shall be deemed to include any legal or other
fees or expenses incurred by such party in connection with any proceeding, to
the extent such party would have been indemnified for such expenses if the
indemnification provided for in Section 2.6(a) or Section 2.6(b) were available
to such party. In no event shall any participating Holder be liable for any
amount in excess of the proceeds (net of payment of all expenses (excluding
underwriting discounts and commissions paid or payable by such Holder)) received
by such Holder from the Registrable Securities offered and sold by such Holder
pursuant to such Registration Statement.

 

(e)           Remedies Cumulative. The indemnity, contribution and expense
reimbursement obligations under this Section 2.6 shall be in addition to any
liability each indemnifying person may otherwise have and shall remain operative
and in full force and effect regardless of any investigation made by or on
behalf of any indemnified party.

 

1.7          Participation in Underwritten Registrations. No Person may
participate in any Underwritten Offering hereunder unless such Person (i) agrees
to sell such Person’s Registrable Securities on the basis provided in any
underwriting arrangements related thereto and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.
Nothing in this Section 2.7 shall be construed to create any additional rights
regarding the registration of Registrable Securities in any Person otherwise
than as set forth herein.

 

12

--------------------------------------------------------------------------------


 

1.8          Subsequent Registration Rights. The Company shall not modify or
amend any existing agreement providing for registration rights in a manner that
would adversely affect the rights of the Holders hereunder. In addition, the
Company shall not grant any Person any registration rights with respect to
shares of Common Stock other than registration rights that expressly permit the
Holders to participate in the registration pro rata with the Person being
granted registration rights based on the number of shares requested to be
included (and on a basis no less favorable to the Holders than that of the
Person being granted registration rights). Notwithstanding anything herein to
the contrary, the Company may grant registration rights with respect to shares
of Common Stock issued in connection with an acquisition of stock or assets of
another company so long as the registration rights would not be in conflict with
or inconsistent with the rights of the Holders hereunder in any material
respect.

 

1.9          Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC that may permit the sale of the
restricted securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

 

(a)           make and keep public information regarding the Company available
as those terms are understood and defined in Rule 144 under the Securities Act;

 

(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at any time after it has become and remains subject to such reporting
requirements; and

 

(c)           so long as a Holder owns any Restricted Securities, furnish to the
Holder forthwith upon written request a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 of the Securities Act
and the Exchange Act (at any time after it has become and remains subject to
such reporting requirements), a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed as a Holder
may reasonably request in availing itself to any rule or regulation of the SEC
allowing a Holder to sell any such securities without registration.

 

Section 2.              Miscellaneous.

 

2.1          Notices. All notices and other communications hereunder shall be in
writing and shall be deemed sufficiently given and served for all purposes (a)
when personally delivered or given by machine-confirmed facsimile, (b) one
business day after a writing is delivered to a national overnight courier
service or (c) three business days after a writing is deposited in the United
States mail, first class postage or other charges prepaid and registered, return
receipt requested, in each case, addressed as follows (or at such other address
for a party as shall be specified by like notice):

 

(i)            in the case of the Company, to:

 

IHOP Corp.
450 North Brand Boulevard
Glendale, California 91203-2306
Attention:  General Counsel
Facsimile No.:  (818) 637-3131

 

13

--------------------------------------------------------------------------------


 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, California 90071
Attn:  Rodrigo A. Guerra, Esq.
Facsimile No.:  (213) 621-5217

 

(ii)           in the case of a Holder, to the address set forth opposite such
Holder’s
name, on Schedule A hereto,

 

with a copy to:

 

Cadwalader, Wickersham & Taft LLP
One World Financial Center, Suite 32-106
New York, New York  10281
Attention:  Dennis J. Block, Esq.
Facsimile No:  (212) 504-5557

 

2.2          Amendment and Waiver. This Agreement may not be amended, modified
or supplemented, and waivers or consents to departures from the provisions of
this Agreement may not be given, unless (a) with respect to a particular
offering under Section 2, the Company has obtained the written consent of
Holders of a majority of the Registrable Securities included in such offering as
are then outstanding as determined by the Company, and (b) in any other event,
the Company has obtained the written consent of Holders of a majority of the
Registrable Securities then outstanding as determined by the Company. Whenever
the consent or approval of Holders of a specified number of Registrable
Securities is required hereunder, Registrable Securities held by the Company
shall not be counted in determining whether such consent or approval was given
by the Holders of such required number.

 

2.3          Successors and Assigns. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. Notwithstanding the foregoing, the rights and
obligations of the Company and the Holders under this Agreement shall not be
assigned or delegated without the prior written consent of the other; provided,
however, that if any Holder or any Permitted Transferee (collectively, the
“Transferor”) sells or otherwise transfers any of its Registrable Securities to
another Holder, such Transferor may assign (in whole or in part) its rights
under this Agreement to such Holder; provided, however, (i) the Transferor
shall, at least five (5) days prior to such Transfer, furnish to the Company
written notice of the name and address of such proposed Holder and a description
(including amount) of the securities with respect to which such rights are being
assigned and (ii) such transferee Holder shall assume in writing, concurrently
with such transfer, the obligations of the Transferor under this Agreement and
shall be added to Schedule A hereto; and provided further that no such
assignment shall relieve the Investor or the Transferor of any of its
obligations under this Agreement. Any attempted or purported assignment that
does not comply with this Section 3.3 shall be null and void and shall be of no
effect.

 

2.4          Interpretation. When a reference is made in this Agreement to
Sections, paragraphs or clauses, such reference shall be to a Section, paragraph
or clause of this Agreement unless otherwise indicated. The words “include,”
“includes,” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.”  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. This Agreement has
been negotiated by the respective parties hereto and their attorneys and the
language hereof will not be construed for or against any party. The phrases

 

14

--------------------------------------------------------------------------------


 

“the date of this Agreement,” “the date hereof,” and terms of similar import,
unless the context otherwise requires, shall be deemed to refer to November 29,
2007. The words “hereof,” “herein,” “herewith,”  “hereby” and “hereunder” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement.

 

2.5          Further Assurances. Each party to this Agreement shall do and
perform or cause to be done and performed all such further acts and things and
shall execute and deliver all such agreements, certificates, instruments and
documents as the other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

2.6          No Third-Party Beneficiaries. No person or entity not a party to
this Agreement shall be deemed to be a third-party beneficiary hereunder or
entitled to any rights hereunder. All representations, warranties or agreements
of the Holders contained in this Agreement shall inure to the benefit of the
Company.

 

2.7          Entire Agreement. This Agreement and all other documents required
to be delivered pursuant hereto constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
documents, agreements and understandings, both written and verbal, among the
parties with respect to the subject matter hereof and the transactions
contemplated hereby.

 

2.8          Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, then, if
possible, such illegal, invalid or unenforceable provision will be modified to
such extent as is necessary to comply with such present or future laws and such
modification shall not affect any other provision hereof; provided that if such
provision may not be so modified such illegality, invalidity or unenforceability
will not affect any other provision, but this Agreement will be reformed,
construed and enforced as if such invalid, illegal or unenforceable provision
had never been contained herein.

 

2.9          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

 

2.10        Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to each of the other parties, it being understood that
all parties need not sign the same counterpart.

 

(signature page follows)

 

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

IHOP CORP.

 

 

 

 

 

By:

/s/ Thomas G. Conforti

 

 

 

Name: Thomas G. Conforti

 

 

Title: Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

 

INVESTORS:

 

 

 

 

 

CHILTON INVESTMENT PARTNERS, L.P.

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

/s/ Patricia Mallon

 

 

 

 

Name: Patricia Mallon

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

CHILTON QP INVESTMENT PARTNERS, L.P.

 

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

/s/ Patricia Mallon

 

 

 

 

Name: Patricia Mallon

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

CHILTON INTERNATIONAL, L.P.

 

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

/s/ Patricia Mallon

 

 

 

 

Name: Patricia Mallon

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

CHILTON STRATEGIC VALUE PARTNERS, L.P.

 

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

/s/ Patricia Mallon

 

 

 

 

Name: Patricia Mallon

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

CHILTON OPPORTUNITY TRUST, L.P.

 

 

 

 

 

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

/s/ Patricia Mallon

 

 

 

 

Name: Patricia Mallon

 

 

 

Title: Executive Vice President

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

 

CHILTON GLOBAL PARTNERS, L.P.

 

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

/s/ Patricia Mallon

 

 

 

 

Name: Patricia Mallon

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

CHILTON OPPORTUNITY INTERNATIONAL,
L.P.

 

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

/s/ Patricia Mallon

 

 

 

 

Name: Patricia Mallon

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

CHILTON PRIVATE EQUITY PARTNERS I, L.P.

 

 

 

 

 

 

By:

Chilton Investment Company, LLC,

 

 

 

as general partner

 

 

 

 

 

 

 

By:

/s/ Patricia Mallon

 

 

 

 

Name: Patricia Mallon

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

CHILTON INVESTMENT COMPANY, LLC

 

 

 

 

 

 

By:

/s/ Patricia Mallon

 

 

 

Name: Patricia Mallon

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

BIRCHWOOD INVESTMENTS LTD. LLC

 

 

 

 

 

 

By:

Chilton Investment Company, Inc.,

 

 

 

as member manager

 

 

 

 

 

 

By:

/s/ Patricia Mallon

 

 

 

Name: Patricia Mallon

 

 

Title: Vice President

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF PURCHASERS

 

Name of Purchaser

 

Address of Purchaser

 

Number of 
Shares to be
 Purchased by
 such Purchaser

 

 

 

 

 

 

 

Chilton Investment Partners, L.P.

 

1266 East Main Street
Stamford, CT 06902

 

1,320

 

 

 

 

 

 

 

Chilton QP Investment Partners, L.P.

 

1266 East Main Street
Stamford, CT 06902

 

5,615

 

 

 

 

 

 

 

Chilton International, L.P.

 

Kingston Chambers
P.O. Box 173
Road Town, Tortola
British Virgin Islands

 

6,751

 

 

 

 

 

 

 

Chilton Strategic Value Partners, L.P.

 

1266 East Main Street
Stamford, CT 06902

 

5,104

 

 

 

 

 

 

 

Chilton Opportunity Trust, L.P.

 

1266 East Main Street
Stamford, CT 06902

 

1,885

 

 

 

 

 

 

 

Chilton Global Partners, L.P.

 

1266 East Main Street
Stamford, CT 06902

 

991

 

 

 

 

 

 

 

Chilton Opportunity International, L.P.

 

Kingston Chambers
P.O. Box 173
Road Town, Tortola
British Virgin Islands

 

1,984

 

 

 

 

 

 

 

Chilton Private Equity Partners I, L.P.

 

1266 East Main Street
Stamford, CT 06902

 

1,500

 

 

 

 

 

 

 

Chilton Investment Company, LLC

 

1266 East Main Street
Stamford, CT 06902

 

350

 

 

 

 

 

 

 

Birchwood Investments Ltd. LLC

 

1266 East Main Street
Stamford, CT 06902

 

9,500

 

 

 

 

 

 

 

Total Shares

 

 

 

35,000

 

 

Schedule A-1

--------------------------------------------------------------------------------